EXHIBIT 10.35
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT BY AND BETWEEN
FIRST INDUSTRIAL REALTY TRUST, INC.
AND GERALD A. PIENTKA
     WHEREAS, First Industrial Realty Trust, Inc. (“FR”) and Gerald Pientka have
entered into that certain Employment Agreement dated January 30, 2006 (the
“Agreement”); and
     WHEREAS, FR and the Executive desire to amend certain provisions of the
Agreement in order to bring such provisions into compliance with the applicable
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (and
guidance issued thereunder).
     NOW, THEREFORE, BE IT RESOLVED that, effective as of the 29th day of
December, 2008, the Agreement be and is hereby amended in the following
particulars:
     1. A new Section 5(f) is added that states as follows:
“In the event of a possible payment of the Severance Payment under Section 4(a),
4(c), 4(d) or 4(e):
          (i) the termination that gave rise to Severance Payment must
constitute a ‘separation from service’ as determined under Treas. Reg.
Section 1.409A-1(h) before such Severance Payment may be paid;
          (ii) such Severance Payment must be paid by March 15 of the year after
the year in which the termination occurred; and
          (iii) notwithstanding any provision in the Agreement to the contrary
if, as of the effective date of your termination of employment, your are a
“Specified Employee,” then, only to the extent required pursuant to Code
Section 409A(a)(2)(B)(i), payments due under this Agreement which are deemed to
be deferred compensation shall be subject to a six (6) month delay following
your separation from service. For purposes of Code Section 409A, all installment
payments of deferred compensation made hereunder, or pursuant to another plan or
arrangement, shall be deemed to be separate payments and, accordingly, the
aforementioned deferral shall only apply to separate payments which would occur
during the six (6) month deferral period and all other payments shall be
unaffected. All delayed payments shall be accumulated and paid in a lump-sum
catch-up payment as of the first day of the seventh-month following separation
from service (or, if earlier, the date of your death) with all such delayed
payments being credited with interest (compounded monthly) for this period of
delay at the per annum rate of two percent (2%) in excess of the per annum rate
publicly announced, from time to time, by JPMorgan Chase Bank, N.A. (or its
successor) as its “prime” or “base” or “reference” rate of interest; provided,

 



--------------------------------------------------------------------------------



 



however, that if the interest rate set forth above exceeds the highest legally
permissible interest rate, then the interest rate shall be reduced to the level
of the highest legally permissible interest rate. Any portion of the benefits
hereunder that were not otherwise due to be paid during the six-month period
following the termination shall be paid to you in accordance with the payment
schedule established herein.”
     2. Section 8 is hereby amended by adding the following sentence to the end
of the Section:
“Any amounts to be paid or reimbursed by FR to you under this Section shall be
paid to you by March 15 of the year after the year in which the arbitrator
renders its decision.”
     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
above written.
FIRST INDUSTRIAL REALTY TRUST, INC.

                 
By:
  John H. Clayton       /s/ Gerald A. Pientka    
 
               
 
  Its: Vice President — Corp. Legal       GERALD A. PIENTKA    

2